Citation Nr: 0214867	
Decision Date: 10/23/02    Archive Date: 11/01/02

DOCKET NO.  02-13 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from March 1942 to October 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating action of the RO.  A 
notice of disagreement was received in March 2002 and 
statement of the case was issued in July 2002.  A substantive 
appeal was received from the veteran in August 2002.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  There is no medical evidence of a diagnosis of PTSD.  


CONCLUSION OF LAW

The criteria for service connection PTSD are not met.  38 
U.S.C.A. §§ 1110, 5103(A), 5107 (West 1991 & Supp. 2001 and 
Supp. 2002); 38 C.F.R. §§  3.303, 3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal at this time, as all notification and 
development action needed to render a fair decision on the 
claim on appeal has been accomplished.

Through the December 2001 rating action, the July 2002 
statement of the case and June 2001 correspondence from the 
RO, the veteran and his representative have been notified of 
the law and regulations governing entitlement to the benefit 
he seeks, the evidence which would substantiate his claim, 
and the evidence which has been considered in connection with 
his appeal.  Thus, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support his claim, and provided ample opportunity 
to submit information and evidence.  Moreover, as there is no 
indication that there is any existing, potentially relevant 
evidence to obtain, the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the VA, is not here at issue.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

A review of the claims file indicates that the complete 
service medical records pertaining to the veteran are not 
available.  The National Personnel Records Center (NPRC) has 
informed the RO that service medical records pertaining to 
the veteran were likely destroyed in a fire at that facility 
in 1973.  The Board is aware that in such a situation it has 
a heightened duty to assist the veteran in development of his 
claim; however, as explained in more detail below, the lack 
of service medical records is not determinative in this case.  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim, to include requesting 
medical records from the treatment provider identified by the 
veteran.  The Board notes that neither the veteran nor his 
representative has identified, and the record does not 
otherwise suggest, any existing pertinent evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

The Board finds that the duty to assist under 38 U.S.C.A. 
§ 5103A does not require that the veteran be afforded a VA 
examination because, as will be explained further, there is 
no competent evidence that the veteran currently has a 
current disability; that is, there is no medical evidence of 
a diagnosis of PTSD.  See Charles v. Principi, No. 01-1536 
(U.S. Vet. App. Oct. 3, 2002).

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claim 
at this juncture, without first remanding it to the RO for 
explicit VCAA consideration, or for any additional 
notification and/or development action.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

The veteran contends that he is suffering PTSD as a result of 
stressful experiences during service.  In written statements, 
including a PTSD questionnaire, the veteran offered details 
of combat-related incidents and submitted the name of an 
individual who was killed during one of the incidents.  

The Report of the Separation notes that the veteran 
participated in the battles and campaigns of Normandy, 
Rhineland, Ardennes and Central Europe.  As noted, complete 
service medical records are not available.  Those service 
medical records that are associated with the claims file are 
silent for any psychiatric complaints or findings. 

In a June 2001 Report of Contact, RO personnel noted that the 
VAMC identified by the veteran as having treated him for PTSD 
reported that they did not have any medical records 
pertaining to the veteran.  

In an August 2001 statement, the veteran's private physician 
reported that he had been treating the veteran for, among 
other things, insomnia, anxiety and depression.  The 
veteran's representative noted the diagnosis of depression as 
the basis for the claim of service connection for PTSD.  

Service connection for PTSD requires (1) a current diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  38 C.F.R. § 
3.304(f).  A diagnosis of PTSD must be rendered in accordance 
with 38 C.F.R. § 4.125(a), which incorporates the provisions 
of the Fourth Edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).  A more recent amendment 
to 38 C.F.R. § 3.304(f), effective May 7, 2002, which 
pertains to evidence necessary to establish a stressor based 
on personal assault, does not change the three criteria noted 
above.  See 67 Fed. Reg. 10330-10332 (March 7, 2002). 

The evidence of record does not include a diagnosis of PTSD.  
Hence, there is no predicate for a grant of service 
connection, notwithstanding that the veteran has submitted 
information pertaining to combat-related stressors.  The 
veteran's treating physician has noted diagnoses of insomnia, 
depression and anxiety, but made no reference to either PTSD 
or the veteran's military service.  Additionally, while the 
veteran has alleged treatment for PTSD at a VA medical 
facility, that facility has indicated that it, in fact, has 
no treatment records for the veteran.  The Board notes that 
the veteran has not presented any medical diagnosis of PTSD, 
nor alluded to the existence of any medical diagnosis of PTSD 
from any other source.  In the absence of evidence of a 
medical diagnosis of PTSD, the Board must conclude that the 
first, essential criterion under 38 C.F.R. § 3.304(f) is not 
met.  

The Board does not doubt the sincerity of the veteran's 
belief that he currently suffers from PTSD as a result of his 
active military service.  However, as a layperson without the 
appropriate medical training and expertise, he is not 
competent to render a probative opinion on a medical matter, 
such as whether he does, in fact, suffer from PTSD.  See 
Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

As the competent evidence of record does not include a 
medical diagnosis of PTSD, and there is no persuasive 
evidence that there exists any medical diagnosis of PTSD that 
has not been associated with the claims file, the Board finds 
that a critical element to establish service connection for 
such disorder is lacking.  Hence, an analysis as to whether 
the remaining criteria of 38 C.F.R. § 3.304(f) (i.e., whether 
there is credible evidence that the claimed in-service 
stressful experience(s) actually occurred, and whether the 
veteran's symptoms are related to the in-service stressor) 
simply is not necessary.  The claim on appeal must be denied.  

The Board has considered the applicability of the benefit of 
the doubt doctrine, but finds that the evidence neither 
supports a finding that, nor is in relative equipoise on the 
question of whether, the veteran suffers from PTSD-the 
critical question in this case.  Accordingly, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).



ORDER

Service connection for PTSD is denied.  



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

